MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision: 2020 ME 142
Docket:   Pen-20-48
Argued:   November 18, 2020
Decided:  December 22, 2020

Panel:       MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                  STATE OF MAINE

                                          v.

                                 JOHN DE ST. CROIX


GORMAN, J.

         [¶1] In March of 2018, John De St. Croix locked two people into the cargo

area of a box truck and then set the truck on fire. Both of the people locked

inside the truck died. In March of 2019, a jury found De St. Croix guilty of one

count of intentional, knowing, or depraved indifference murder, 17-A M.R.S.

§ 201(1)(A), (B) (2020); one count of depraved indifference murder,

17-A M.R.S. § 201(1)(B); and one count of arson (Class A), 17-A M.R.S.

§ 802(1)(A) (2020), for those actions. Almost a year later, the trial court

(Penobscot County, A. Murray, J.) sentenced De St. Croix to two life terms for the

murders and a concurrent thirty-year sentence for the arson. De St. Croix

appeals from the judgment and the sentences, and we affirm both.
2

                                      I. BACKGROUND

        [¶2] Viewing the evidence in the light most favorable to the State, the

jury rationally could have found the following facts beyond a reasonable doubt.

See State v. Gatto, 2020 ME 61, ¶ 16, 232 A.3d 228. On March 28, 2018,

De St. Croix locked Michael Bridges and Desiree York in the cargo area of a box

truck, gathered camping fuel and cardboard, and started a fire under the truck.

For twelve minutes, as the fire engulfed the truck, De St. Croix stood watching,

listening to Bridges and York screaming for help and banging on the inside of

the truck walls; only then did De St. Croix call 9-1-1. Bridges and York died as

a result of smoke inhalation and thermal injuries from the fire.

        [¶3] De St. Croix was indicted for intentional or knowing murder or

depraved indifference murder, 17-A M.R.S. § 201(1)(A), (B), for the killing of

Bridges; depraved indifference murder, 17-A M.R.S. § 201(1)(B), for the killing

of York; and arson (Class A), 17-A M.R.S. § 802(1)(A).1 He pleaded not guilty to

the charges.

        [¶4] After a four-day trial, a jury found De St. Croix guilty of all three

counts. The court sentenced De St. Croix to life in prison for each of the murders



    De St. Croix was also charged with two counts of felony murder (Class A), 17-A M.R.S. § 202(1)
    1

(2020); those counts were eventually dismissed.
                                                                                                  3

and to a concurrent thirty years in prison for arson. The court also ordered

De St. Croix to pay $2,294.46 in restitution. De St. Croix’s timely appeal from

his conviction is based solely on his contention that the court erred by refusing

to excuse for cause a potential juror. See 15 M.R.S. § 2115 (2020); M.R. App. P.

2B(b)(1). We are not persuaded by that argument, and we do not address it

further. See State v. Carey, 2019 ME 131, ¶¶ 14-15, 214 A.3d 488; State v. Diana,

2014 ME 45, ¶ 22, 89 A.3d 132; State v. Rollins, 2008 ME 189, ¶¶ 11-13, 961

A.2d 546; M.R.U. Crim. P. 24(b).                 The Sentence Review Panel granted

De St. Croix’s application for review of his sentence, see 15 M.R.S. §§ 2151-2153

(2020); M.R. App. P. 20, and we address his challenge to his sentence below.

State v. De St. Croix, No. SRP-20-49 (Me. Sent. Rev. Panel Mar. 13, 2020).

                                        II. DISCUSSION

       [¶5] A court crafting a murder sentence must complete two steps.

17-A M.R.S. § 1252-C (2018);2 State v. Sweeney, 2019 ME 164, ¶ 17 & n.5,

221 A.3d 130. “First, the court determines the basic term of imprisonment

based on an objective consideration of the particular nature and seriousness of

the crime.” Sweeney, 2019 ME 164, ¶ 17, 221 A.3d 130 (quotation marks


   2Title 17-A M.R.S. § 1252-C (2018) has since been repealed and replaced, but both versions of the
sentencing statute set out the same steps. P.L. 2019, ch. 113, §§ A-1, A-2 (emergency, effective
May 16, 2019) (codified at 17-A M.R.S. § 1602 (2020)).
4

omitted); see 17-A M.R.S. § 1252-C(1). Second, the court determines the

maximum period of incarceration based on “all other relevant sentencing

factors, both aggravating and mitigating, appropriate to that case, [including]

the character of the offender and the offender’s criminal history, the effect of

the offense on the victim and the protection of the public interest.” 17-A M.R.S.

§ 1252-C(2); see Sweeney, 2019 ME 164, ¶ 17, 221 A.3d 130. We review the

court’s basic sentence de novo for a misapplication of legal principles, and we

review its final maximum sentence for an abuse of discretion.                            Sweeney,

2019 ME 164, ¶ 17, 221 A.3d 130.

       [¶6] “A person convicted of the crime of murder must be sentenced to

imprisonment for life or for any term of years that is not less than 25.”

17-A M.R.S. § 1251(1) (2018).3 As we held more than thirty years ago, however,

“[t]he imposition of a life sentence has such a serious impact on the offender so

different from the impact of a sentence for a term of years that a life sentence

is never justified unless the murder is accompanied by aggravating

circumstances.” State v. Shortsleeves, 580 A.2d 145, 149 (Me. 1990) (alteration



   3 Title 17-A M.R.S. § 1251 (2018) has since been repealed and replaced, but the new sentencing

statute contains the same requirements. P.L. 2019, ch. 113, §§ A-1, A-2 (emergency, effective May 16,
2019) (codified at 17-A M.R.S. § 1603 (2020)); see State v. Hardy, 489 A.2d 508, 512 (Me. 1985)
(holding that “the wrongdoer must be punished pursuant to the law in effect at the time of the
offense” rather than at the time of sentencing).
                                                                                     5

omitted) (quotation marks omitted). Those aggravating circumstances include,

but are not limited to, matters involving premeditation-in-fact; multiple deaths;

murder by a person who has already been convicted of a homicide or any other

crime involving the use of deadly force against a person; murder accompanied

by torture, sexual abuse, or extreme cruelty; murder committed by an inmate

in a penal institution; murder of a law enforcement officer who is performing

his or her duties; and murder of a hostage. Id. at 149-50; State v. Waterman,

2010 ME 45, ¶ 44 & n.5, 995 A.2d 243 (“The Shortsleeves list is neither

exhaustive nor all-inclusive.”); State v. Koehler, 2012 ME 93, ¶ 34, 46 A.3d 1134.

The factors set out in Shortsleeves provide “guidelines to assist [trial courts] in

placing murderous behavior along a continuum.” State v. Wilson, 669 A.2d 766,

768 (Me. 1996).

        [¶7] Here, the court set De St. Croix’s basic sentence for both murders at

life imprisonment based on the application of two of the aggravating

circumstances named in Shortsleeves: premeditation-in-fact and extreme

cruelty. De St. Croix challenges both.4




  4   De St. Croix makes no argument regarding his thirty-year sentence for arson.
6

A.    Premeditation-in-Fact

      [¶8]    De St. Croix argues that the court erred by applying the

premeditation-in-fact aggravating circumstance because (1) premeditation

requires more time and planning than occurred here and (2) premeditation

cannot be applied as to depraved indifference murder because that crime has

no state-of-mind element. Neither argument is persuasive.

      [¶9] When a court determines that a murder was a “planned, deliberate

killing,” that court’s use of premeditation as an aggravating circumstance is

appropriate. Shortsleeves, 580 A.2d at 149 (quotation marks omitted) (naming

a “killing for hire” as one example of a premeditated killing (quotation marks

omitted)); accord State v. Cookson, 2003 ME 136, ¶ 40, 837 A.2d 101. Contrary

to De St. Croix’s suggestion, we have never stated that premeditation-in-fact is

satisfied only by a particular type or duration of planning. Rather, application

of the premeditation aggravating circumstance to justify a life sentence has

been upheld in a variety of situations. See, e.g., Waterman, 2010 ME 45, ¶¶ 11,

25, 45, 995 A.2d 243 (the defendant’s angry phone conversation concerning

one of the victims a few hours before he killed them); State v. Nichols, 2013 ME

71, ¶¶ 4, 28, 32, 72 A.3d 503 (a reference to killing the victim in the days leading

up to the murder); Koehler, 2012 ME 93, ¶¶ 4-5, 26, 36, 38, 46 A.3d 1134
                                                                                 7

(a stabbing motion and comments the defendant made regarding the victim the

night before he stabbed her to death); State v. Dwyer, 2009 ME 127, ¶¶ 2-4, 38,

985 A.2d 469 (the steps the defendant took to set up a meeting with the victim

on the day of the murder); State v. Holland, 2012 ME 2, ¶¶ 5, 39, 43, 34 A.3d

1130 (the defendant’s actions, on numerous occasions in the month before the

murder, of walking past the victim’s home and patting his side to suggest that

he was armed); State v. Hayden, 2014 ME 31, ¶¶ 9, 11, 19, 86 A.3d 1221

(statements the defendant made the day before the murders that he was going

to kill the victims and the defendant’s efforts to obtain ammunition on that

same day); Cookson, 2003 ME 136, ¶¶ 39-40, 44, 837 A.2d 101 (the defendant’s

efforts in the few days before the murders to arrange for use of another vehicle

and for an alibi).

      [¶10] Although De St. Croix attempts to characterize his actions as based

on a “momentary type of premeditation, if any at all,” that characterization

simply does not comport with the court’s actual findings. Rather, the court

deemed De St. Croix’s actions “goal-directed behavior” that “did not occur in the

snap of the fingers.” The court noted that De St. Croix “took steps to lock the

people in and then took . . . about a half hour to gather the materials and to put

them in a position underneath the truck to start the fire and feed the fire . . . ,
8

knowing that when the vehicle was locked that there was at least one person

definitely in there, and certainly an awareness that [York] was not outside the

truck at the time that happened.”

        [¶11] Further, although De St. Croix would have us declare that a

determination of premeditation-in-fact is tantamount to a finding that he acted

intentionally in murdering York as well as Bridges, premeditation for purposes

of sentencing is legally distinct from intent for purposes of finding guilt of the

underlying crime.5 See Shortsleeves, 580 A.2d at 149 (“By the use of the words

‘in-fact,’ we mean to differentiate the premeditation to which we refer from the

legal fiction of premeditation recognized in some states in which the

premeditation exists for only an instant of time before the actual killing.”

(quotation marks omitted)). An intentional act is committed when “it is the



    5Intentional or knowing murder is committed when the defendant “[i]ntentionally or knowingly
causes the death of another human being.” 17-A M.R.S. § 201(1)(A) (2020). Depraved indifference
murder is committed when the defendant “[e]ngages in conduct that manifests a depraved
indifference to the value of human life and that in fact causes the death of another human being.”
17-A M.R.S. § 201(1)(B) (2020); see State v. Cummings, 2017 ME 143, ¶ 21, 166 A.3d 996 (stating that
intentional or knowing murder and depraved indifference murder may be charged as alternatives in
a single count, and “a unanimous verdict can be reached even if individual jurors disagree about
whether the murder was an intentional or knowing murder or a depraved indifference murder, as
long as the evidence presented to the jury is sufficient to support each of the alternative theories”
(citation omitted)). Although intent is not a required element of depraved indifference murder, that
does not mean that depraved indifference murder cannot be committed with intent, only that the
State may be unable to prove such intent. See Cummings, 2017 ME 143, ¶ 20, 166 A.3d 996 (“Because
direct evidence of a defendant's intent or knowledge can be difficult to obtain, the State may charge
depraved indifference murder as an alternative to intentional or knowing murder, in a single count,
in cases where the defendant’s intent is not known when the defendant is charged.”).
                                                                                                   9

person’s conscious object to cause [a particular] result,” 17-A M.R.S. § 35

(2020), and only the fact-finder (here, the jury) can determine, beyond a

reasonable doubt, whether a person acted with such intent for purposes of

determining guilt based on evidence admitted in accordance with evidentiary

rules, 17-A M.R.S. § 201(1)(A); State v. Cummings, 2017 ME 143, ¶ 21, 166 A.3d

996.     Premeditation-in-fact, in contrast, is defined by the planning and

preparation that goes into some murders, Shortsleeves, 580 A.2d at 149-50, and

the sentencing court—rather than the jury—makes such factual findings for

sentencing purposes by a preponderance of the evidence based on whatever

information the court deems reliable, see State v. Hutchinson, 2009 ME 44,

¶¶ 34-38, 969 A.2d 923; State v. Witmer, 2011 ME 7, ¶ 20, 10 A.3d 728 (“Courts

have broad discretion in determining what information to consider in

sentencing; they are limited only by the due process requirement that such

information must be factually reliable and relevant. A sentencing court has

discretion to determine the appropriate procedure for ensuring the factual

reliability of sentencing information.” (alteration omitted) (citation omitted)

(quotation marks omitted)).6


   6 Because the court’s finding of premeditation-in-fact in sentencing is unrelated to the jury’s

finding of intent in determining guilt as to the underlying crime, we disagree with De St. Croix’s
contention—referenced only briefly in a footnote of his brief—that the court violated his due process
rights by finding the element of intent in contradiction to the jury’s finding of guilt that did not
10

        [¶12] In sum, De St. Croix offers no authority to support his proposition

that his actions in planning these two murders—locking the victims inside the

truck, gathering materials, starting and coaxing the fire, and standing nearby

while listening to their screams—cannot constitute premeditation-in-fact as

that term is used in Shortsleeves. We conclude that the trial court committed

no error by applying premeditation-in-fact as an aggravating circumstance to

justify imposition of a basic sentence of life in prison for both counts of murder.

See Shortsleeves, 580 A.2d at 149-50.

B.      Extreme Cruelty

        [¶13] A court may impose a life sentence upon a finding that the

defendant committed the murder “accompanied by torture, sexual abuse or

other extreme cruelty inflicted upon the victim.” Id. at 150 (quotation marks

omitted). “Imposition of a life sentence on the basis of extreme cruelty alone

will require a showing that the viciousness of the murder differed in a

substantial degree from that which inheres in the crime of murder.” State v. St.

Pierre, 584 A.2d 618, 621 (Me. 1990). De St. Croix essentially argues that his


necessarily include a finding of intent. See Libby v. State, 2007 ME 80, ¶ 6 n.9, 926 A.2d 724 (“[W]hen
a trial judge exercises [his or her] discretion to select a specific sentence within a defined range, the
defendant has no right to a jury determination of the facts that the judge deems relevant.” (quotation
marks omitted)); see also State v. Jandreau, 2017 ME 44, ¶ 14, 157 A.3d 239 (“Issues adverted to in a
perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed
waived.” (alteration omitted) (quotation marks omitted)).
                                                                                                    11

crime was not vicious enough to qualify for application of the extreme cruelty

aggravating circumstance.7

       [¶14] Here, the court found extreme cruelty based on De St. Croix having

“lock[ed] the box truck absolutely knowing there’s somebody inside, setting it

afire, and listening as two people are screaming, with no reconsideration of the

action before these people died, absolutely . . . no effort to stop this . . . . They

didn’t die immediately . . . .” The court concluded, “I do find that these acts

substantially exceed the degree of viciousness inherent in the crime of murder.”

       [¶15] Contrary to De St. Croix’s contention, his actions—as analyzed by

the court in sentencing—are not appreciably less vicious than those in other

matters in which we have upheld the application of the extreme cruelty

aggravating circumstance to justify a life sentence.8 See, e.g., Hutchinson,

2009 ME 44, ¶¶ 13, 40-43, 969 A.2d 923 (in addition to executing a fatal chest

wound and a sexual assault, the defendant stabbed the victim’s face over fifty


   7 The presence of one aggravating circumstance alone is a sufficient basis to impose a life
sentence. State v. Waterman, 2010 ME 45, ¶ 44, 995 A.2d 243. Although we need not consider
extreme cruelty given our agreement with the application of the premeditation-in-fact aggravating
circumstance, we do so for the sake of completeness.
   8  De St. Croix’s reliance on other cases involving a death in the context of an arson is also
misplaced. Neither State v. Smith, 675 A.2d 93 (Me. 1996), nor State v. Joy, 452 A.2d 408 (Me. 1982),
involved a challenge to the sentence imposed. Both cases are also easily distinguished in that,
although the victims died as the result of fires set by the defendants, none of the victims in Smith or
Joy was locked inside a small space with no means of escape while the defendant stood outside that
space listening to their pleas for help as they died. Smith, 675 A.2d at 95-96; Joy, 452 A.2d at 410.
12

times with sufficient force that the knife tip broke off in her head); Cookson,

2003 ME 136, ¶¶ 2, 39, 44, 837 A.2d 101 (although each victim died from a

single gunshot wound to the head, the defendant showed the adult victim the

gun, and she was therefore aware that she was going to die at his hands and

also would have feared for the other victim, the twenty-one-month-old child

that she was babysitting); Wilson, 669 A.2d at 769 (the victim was bound and

gagged by tape and asphyxiated with a choker chain, sexually assaulted, and

conscious for some portion of the time that she was subjected to the attack);

Hayden, 2014 ME 31, ¶¶ 5-6, 19, 86 A.3d 1221 (the defendant shot both the

mother of his children and a family friend in front of the children).

      [¶16] We conclude that, through its careful analysis of the aggravating

circumstances of premeditation-in-fact and extreme cruelty, the trial court

precisely complied with the legal principles that apply to setting the basic

sentence. See Shortsleeves, 580 A.2d at 149-50; Nichols, 2013 ME 71, ¶ 13,

72 A.3d 503 (“A basic sentence will survive appellate scrutiny unless it appears

to err in principle.” (alteration omitted) (quotation marks omitted)). Contrary

to De St. Croix’s additional contention, we also discern no error in the court’s

determination and weighing of the applicable aggravating and mitigating

factors in the second step of its sentencing analysis. See State v. Schofield,
                                                                              13

2006 ME 101, ¶ 15, 904 A.2d 409 (refusing to disturb the sentence on the

defendant’s argument that the court did not assign sufficient weight to her lack

of criminal record as a mitigating factor); Shortsleeves, 580 A.2d at 150-51

(declining to disturb the court’s determination that the applicable mitigating

factors did not require a reduction in the basic sentence); see also Waterman,

2010 ME 45, ¶ 48, 995 A.2d 243 (“In determining the appropriate degree of

mitigation or aggravation of an offender’s basic sentence, the court may

consider any evidence that is factually reliable and relevant.” (alteration

omitted) (quotation marks omitted)).

      [¶17] In sum, De St. Croix’s sentence reflected the court’s thoughtful

scrutiny of the particular facts of this case and was imposed through the court’s

faithful adherence to the two-step murder sentencing process. We therefore

decline to disturb De St. Croix’s sentence.

      The entry is:

                  Judgment and sentences affirmed.
14

Jeremy Pratt, Esq. (orally), and Ellen Simmons, Esq., Camden, for Appellant John
De St. Croix

Aaron M. Frey, Attorney General, and Lara Nomani, Asst. Atty. Gen. (orally),
Office of the Attorney General, Augusta, for appellee State of Maine


Penobscot County Unified Criminal Docket docket number CR-2018-1209
FOR CLERK REFERENCE ONLY